DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 03/02/2022.
Claims 1-5, 11 and 13-15 are amended. 
Claims 1-20 are pending in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7-12, 14, 18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ollivier (US 2015/0151116 A1) [previously cited] in view of Gillberg (US 2012/0165810 A1) [NEW].
Re. claims 1 and 11, Ollivier teaches a system/method for implanting a lead, comprising: 
an active guidewire having proximal and distal ends (figures 1-2, guidewire 38), the distal end configured to be located proximate to a target site of interest (SOI) within or proximate to a chamber of the heart (paragraph 0040 – “The first step is to locate the puncture site, by manipulating the lead tip 16 via a conventional stylet 30 inserted into the lead or by a guide catheter, the assembly being inserted into the cavity 14 of the right atrium until it presses against the septum wall 10 at a target penetration site”), the distal end including a guidewire anchor configured to be attached to the target SOI (figure 2, screw 24 and distal crew end 34), and a lead having a lead body with proximal and distal ends and with a lumen extending along the lead body between the proximal and distal ends (figures 1-2, lead 16 with inner lumen for screw stylet 30 to be driven, paragraph 0030), the distal end of the lead body configured to receive the proximal end of the active guidewire (figure 2, guidewire 38 through the lead body 16), the lumen configured to permit the lead body to be advanced over the active guidewire until the distal end of the lead body is proximate the target SOI (figure 2).
Ollivier does not explicitly disclose an external programmer device connected to the active guide wire and to be utilized to electrically map the target SOI by at least one of: delivering a pacing pulse, as stimulation energy through the active guide wire to wire, the target SOI; or sensing an evoked response at the target SOI from the guidewire, but Gillberg discloses a method for guiding ablation therapy disclosing the known technique of sensing target regions of interest by way of sensing evoked potential sites (paragraph 0058 – discloses the known technique of determining a target stimulation site “by sensing the evoked response at the potential site”; paragraph 0057 – “A pacing pulse can be delivered by the IMD pace electrode 352 and an activation map may be generated from a single pacing pulse using, for example, non-contacting imaging systems…”), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the known mapping techniques as taught by Gillberg into the system of Ollivier in order to accurately stimulate a target region of interest.

Re. claim 2, Gillberg further teaches wherein the external programmer device is further configured to repeat at least one of the delivering or sensing operations multiple times to obtain additional measurements to electrically map the target SOI (paragraph 0058).

Re. claim 4 and 14, Ollivier further teaches wherein the target SOI represents a left bundle branch, the guidewire anchor configured to attach the distal end of the active guidewire a predetermined depth into a septa wall separating the right and left ventricles, the external programmer device configured to deliver the pacing pulse through the distal end of the active guidewire to the left bundle branch (paragraph 0036 – “The RF energy produced by the generator 32 is applied to the helical screw 24 via the electrical connector 20, the spiral conductor 26 and the metal tip 28). It is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim; it would have been obvious to one of ordinary skill in the art to target a stimulation site such as the His in order to ensure proper lead implantation and stimulation at the target site. 

Re. claim 7, Ollivier further teaches a catheter configured to be advanced to or proximate the chamber of the heart having the target SOI, the catheter having a lumen with a size dimensioned to receive the active guidewire (figures 1-2, sheath 18 allows guidewire 38 to fit through). Although Ollivier does not explicitly teach the size of the lumen in the catheter being smaller than an outer dimension of the lead body, such that the lead does not fit through the lumen of the catheter, it is reminded that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) Therefore, it would have been obvious to one of ordinary skill in the art to modify the dimensions of the known catheter element in order to achieve a desired contact for effective stimulation.  

Re. claim 8, Ollivier further teaches wherein the catheter comprises at least one electrode positioned proximate to a distal end of the catheter, the at least one electrode configured to at least one of deliver stimulation energy to the target SOI or sense an evoked response at the target Sol (paragraph 0021 – “…a distal end having a lead head including an electrode including a projecting helical screw…”).

Re. claim 9-10, Ollivier further teaches wherein the lead includes a lead anchor coupled to the distal end of the lead body, the lead anchor defining an anchor passage that is aligned with the lumen of the lead body, the anchor passage sized to permit the lead anchor to slide over the active guidewire as the lumen is advanced over the active guidewire, and wherein the lead anchor includes a helical screw that wraps about the anchor passage (figures 1-2, anchor screw 34 on the distal end of lead body 16 while the guidewire 38 fits through the lumen).  

Re. claim 12, Ollivier further teaches wherein the fixating the distal end of the active guidewire is performed before the electrically mapping the target SOI utilizing the active guidewire (paragraph 0020 – describes insertion of the guidewire before applying stimulation: “…there is a method of testing a puncture site for passage of a transeptal lead, including introducing a guidewire into the right heart cavity, the guidewire including a conductor coupled to an RF puncture generator and having an insulated body and an active distal end, and applying RF energy to the guidewire to achieve a pre-puncture of the septal wall between the right heart cavity and the left heart cavity…”).

Re. claim 18, Ollivier further teaches wherein the advancing the active guidewire further comprises advancing the active guidewire through the right atrium and through the right ventricle, forcing the distal end of the active guidewire through a septa wall separating the right and left ventricles, advancing the distal end of the active guidewire through the left ventricle and submerging the distal end of the active guidewire into a wall of the left ventricle proximate the Purkinje fiber (paragraph 0046 – figures 1-2 show the guidewire 12 advancing though a cavity 12 which may be a ventricle or atrium through wall 10, all proximate to the Purkinje fiber). It would have been obvious to one of ordinary skill in the art to try different advancing methods through different ventricles/atrium in order to ensure proper contact of the lead to the target site.

Re. claim 20, Ollivier further teaches fixating a distal end of the lead to tissue at the target SOI and removing the guidewire by withdrawing the active guidewire along a lumen within the lead (paragraph 0006 – describing the known technique of withdrawing/removing the guidewire from the lumen of the lead: “…followed by the extraction of the penetrating guide (by unscrewing the screw and withdrawing the penetrating guide)”) It would have been obvious to one of ordinary skill in the art to try the known technique of withdrawing the guidewire in order to ensure proper contact of the lead to the target site.


Claims 3, 5-6, 13, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ollivier (US 2015/0151116 A1) in view of Gillberg (US 2012/0165810 A1) as applied to claims 1-2, 4, 7-12, 14, 18 and 20 above, and in further view of Casavant (US 2003/0083727 A1) [previously cited].
Re. claims 3, 13 and 19, Ollivier further teaches wherein the target SOI represents a HIS, the guidewire anchor configured to attach the distal end of the active guidewire into a wall of the heart proximate the HIS (figures 1-2, “”the reference 10 designates the wall of the cardiac septum, e.g, the wall separating the left atrium cavity 12 from the right atrial cavity 14”, or the cavity between the left and right atriums and proximate to the HIS), the external programmer device configured to deliver a HIS paced event as the pacing pulse at the wall proximate to the Purkinje fiber (paragraph 0036 – “The RF energy produced by the generator 32 is applied to the helical screw 24 via the electrical connector 20, the spiral conductor 26 and the metal tip 28. The RF energy will allow the cutting of the tissue in an area having a very small dimension that is defined by the helical screw (whose diameter is, as stated above, on the order of 1.0 to 1.2 mm; figures 1-2 – wall 10 separates the cavities 12 being atrium/ventricles proximate to the Purkinje fibers). The lead body rotation will help to advance the screw 24 within the wall of the septum 10 as the puncture progresses”), but does not teach the sensing the evoked response to determine whether HIS capture was achieved based on the HIS paced event, and wherein the target SOI represents at least one of an atrial pacing site, a HIS bundle pacing site, a left bundle branch pacing site, and a right bundle branch pacing site. 
Casavant teaches a system for implanting a lead in paragraph 0045 – disclosing signals that are monitored from the lead to determine proper contact to the heart: “To determine the amount of extension required to make adequate contact and capture the heart, a clinician may monitor signals received by the lead as the fixation helix is extended. Alternatively, the clinician may deliver pacing pulses to determine whether adequate capture is achieved. Such determinations will allow the physician to determine whether the fixation helix is in contact with the HIS Bundle, indicating the extension is adequate”. 
It would have been obvious to one of ordinary skill in the art to induce HIS capture at the HIS bundle as taught by Casavant into the system/method of Ollivier/Gillberg as doing so would predictably result in allowing the physician to “determine whether the fixation helix is in contact with the HIS Bundle” (paragraph 0045).  

Re. claims 5-6 and 15-16, Gillberg further teaches wherein the target SOI represents a pacing site, wherein the external programmer device is configured to both deliver [[a]] the pacing pulse, as the stimulation energy, through the guidewire to the target SOI (paragraph 0057) and sense the evoked response at a sensing site within or proximate the heart separate from the pacing site and wherein the target SOI represents a sensing site and wherein the external programmer device is configured to sense the evoked response at the sensing site following delivery of a pacing pulse at a pacing site within or proximate the heart separate from the sensing site (paragraphs 0057-0058).  

Re. claim 17, Ollivier further teaches the method further comprising prior to advancing the active guidewire: advancing a J-tip guidewire, obturator, and catheter to or proximate the chamber of the heart having the target SOI; withdrawing the obturator and J-tip guidewire; inserting the active guidewire through the catheter to the target SOI; and withdrawing the catheter before advancing the lead over the active guidewire (paragraph 0049 – guidewire 38 performs a pre-puncture with just the guidewire, and then the lead is used to perform the puncture for the lead 16, allowing for the guidewire/catheter removal).

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The reference as taught by or Gillberg (US 2012/0165810 A1) discloses the known technique of determining a target stimulation site by way of sensing an evoked response at the target site using an external programmer device, as discussed above. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Poore (US 2014/0114387 A1) discloses an implantable lead system including a tubular body, an obturator, and a helical anchor electrode. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792